Citation Nr: 1130885	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with spinal stenosis (lumbar spine disability).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and hypochondriacal neurosis.

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to service connection for arthritis of multiple joints.

5.  Entitlement to service connection for right shoulder osteoarthritis.

6.  Entitlement to a compensable evaluation for service-connected gout.

7.  Entitlement to a compensable evaluation for a service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1959 to July 1976.

This matter arises before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2009, the Veteran testified at a Travel Board hearing in San Antonio in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The issues of entitlement to service connection for Meniere's disease and arthritis of multiple joints are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran is not currently diagnosed with gout or experiencing any symptomatology related to gout.  

2.  The competent evidence of record shows that the Veteran demonstrated a Level I or Level II hearing acuity in both ears during the entire appeal period.

3.  The competent evidence of record shows that the Veteran's osteoarthritis of the right shoulder is related to his period of active military service.  

4.  The competent evidence of record does not show that the Veteran's current back disability is a result of an injury incurred in active military service, that degenerative disc disease of the lumbar spine manifested to a compensable degree within one year of discharge from active military service, or that the Veteran has experienced a continuity of symptomatology since his period of active military service.

5.  The competent evidence of record does not show that an acquired psychiatric disorder manifested in service, manifested within one year of service, or that such a psychiatric disorder is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-connected gout have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5017 (2010).  

2.  The criteria for a compensable evaluation for a bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

3.  The Veteran's osteoarthritis of the right shoulder is the result of an injury incurred during his period of active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

4.  A back disability was not incurred in or aggravated by active military service, nor may it be presumed to have incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

5.  Service connection for an acquired psychiatric disorder, to include PTSD, hypochondriacal neurosis, and a depressive disorder, was not incurred in or aggravated by active military service, nor may it be presumed to have incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2010).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In February 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's claims.  Specifically, the Board ordered the AMC to schedule the Veteran for VA examinations in order to determine the etiology of the Veteran's acquired psychiatric disorder, right shoulder disability, lumbar spine disability, and arthritis of multiple joints, as well as the current severity of his gout and bilateral hearing loss disability.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA afforded the Veteran with adequate medical examinations in May 2010, June 2010, and July 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the February 2010 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In multiple VCAA letters, the RO generally advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorders, as well as entitlement to increased evaluations for his service-connected gout and bilateral hearing loss disability.  This notice included specific notification of the rating criteria under the appropriate diagnostic codes and also described the types of lay and medical evidence that the Veteran should submit in support of his claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The VCAA notice letters also addressed the elements of degree of disability and effective date.  As part of that notice, the RO told the Veteran that disability ratings usually range from zero to 100 percent depending on the disability involved and based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  

In the present case, the Board notes that the Veteran was provided with adequate notice with respect to his increased rating claims by virtue of the aforementioned VCAA notice letters.  Those documents informed the Veteran of the necessity of providing on his own or with VA assistance medical or lay evidence demonstrating a worsening or increase in severity of the disabilities and the effect that worsening has on the Veteran's employment.  The letters also notified the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant diagnostic code(s) and included examples of pertinent medical and lay evidence that the Veteran may submit or ask the Secretary to obtain relevant to establishing entitlement to increased compensation.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with multiple compensation and pension examinations, obtained the Veteran's VA and private treatment records, and associated the Veteran's service treatment records and personnel records with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are, collectively, more than adequate, as they were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examinations included the Veteran's subjective complaints about his disabilities and the objective findings needed to rate the disabilities. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



Gout

The Veteran originally received a 20 percent disability rating for his service-connected gout effective July 8, 1976, the day after his discharge from active military service.  Effective June 1, 1983, the RO reduced to the Veteran's disability rating to noncompensable.  He now requests an increased evaluation for his service-connected gout.  At the Veteran's February 2009 hearing, he reported experiencing symptoms of painful toes.  He specifically testified that when he tried to cover his toes to sleep, the sheet bothered his toes.      

The Veteran's gout is rated under Diagnostic Code 5017, which directs that gout is to be rated under Diagnostic Code 5002 for rheumatoid arthritis.  Under that diagnostic code, the next higher 20 percent disability rating is appropriate if there is an active process when there are one or two exacerbations a year in a well-established diagnosis.  If there are just chronic residuals, such as limitation of motion or ankylosis, the disability should be rated under the appropriate diagnostic codes for the joints involved.  

Most recently, the Veteran underwent compensation and pension examinations for his disability in May 2010 and July 2010.  The Veteran told the May 2010 examiner that he had pain in all of his joints with no swelling since an aircraft accident in 1965.  He also reported that "he was told it was related to gout."  The Veteran was unable to stand for more than a few minutes and was unable to walk more than a few yards.  He always wore corrective shoes and also made use of a cane, brace, walker, or wheelchair.  The examiner noted that there was no documentation of joint aspirate or a diagnosis of gout in the claims file.  Although the Veteran had tenderness in most of his joints, the examiner was unable to diagnose the Veteran with gout after a physical examination.  In support of this opinion, the examiner stated that gout is an inflammatory joint disease that is typically in one joint but could involve multiple joints.  He continued to explain that gout usually occurs in flairs alternating with relatively pain-free periods and is caused by the precipitation of uric acid within the joint that triggers an inflammatory reaction manifested as pain, redness, and swelling.  The examiner also stated that it is common to have elevated uric acid levels without developing an inflammatory reaction manifested as gout.  Although gout is likely to occur when uric acid levels rise above 7.0, the absolute diagnosis is made by the demonstration of uric acid crystals in the fluid aspirated from an involved joint.  That being said, the examiner found that the Veteran had no documented diagnosis of gout by joint aspiration even though there was a notation of hyperuricemia in 1976 and uric acid was reported as 7.9 in 1977.  Furthermore, because the Veteran's rheumatology evaluation in 2006 found no evidence of inflammatory arthritis and the Veteran had normal uric acid levels in 2008 and 2009, the examiner found it was less likely than not that the Veteran's joint pain was related to his gout and that there was no evidence that there were any residual joint symptoms or findings related to gout at the time of the examination. 

The July 2010 examiner asserted, "I see no signs of gout (now or ever)."  He also found no signs or documentation of gout and was unsure how the Veteran was ever diagnosed with gout because more than 15 uric acid tests since 2003 had returned as normal.  Furthermore, the examiner observed that x-rays did not show any signs of gout.  

Previously, VA had afforded the Veteran with a compensation and pension examination in April 2004.  The examiner also referenced the Veteran's 7.9 uric acid level in 1977 but explained that the presence of an elevated uric acid level is not necessarily diagnostic of gout because there are a number of medications that produce hyperuricemia without causing gout.  For example, the Veteran frequently took aspirin for pain relief, which is known to cause hyperuricemia.  The examiner further indicated that gout is usually present as an acute inflammation of a single joint and does not usually present as multiple joint arthralgias, such as in the Veteran's case.  He also indicated that he was unable to see any "radiographic evidence that can be definitely attributed to gouty arthritis."  Furthermore, the examiner stated that spinal involvement by gout is a rather rare phenomenon and that he would presume that any spinal pathology in the Veteran was not related to gout.  Therefore, the Board recognizes that the April 2004 compensation and pension examination revealed no definitive findings of gout or its related symptomatology.  Indeed, the Veteran was noted to have arthritis of multiple joints that the examiner found to be unrelated to the service-connected gout.

The Board observes that there is no other evidence of record that demonstrates a relationship between the Veteran's joint symptomatology and a diagnosis of gout.  Thus, in light of the foregoing, the Board finds that the competent evidence of record does not show that the Veteran is currently diagnosed with gout or is experiencing any symptomatology caused by gout.  Therefore, the overall disability picture associated with the Veteran's service-connected gout as shown by the probative evidence of record does not approximate one or two exacerbations a year in a well established diagnosis or that there are any chronic residuals of gout.  Rather, since the Veteran is not currently diagnosed with gout, the preponderance of the evidence weighs against the assignment of a higher evaluation for that disability on a schedular basis.

The Board further notes that there is no evidence of record that the Veteran's claimed disability warrants a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  Any limits on the Veteran's employability due to his disability have been contemplated in the currently assigned disability rating.  The evidence does not reflect that the Veteran's disability has necessitated any frequent periods of hospitalization.  There is also no evidence of marked interference with employment or of an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating due to his disability.  Since the application of the regular schedular standards is not rendered impracticable in this case, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimaint's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, there is not an approximate balance of positive and negative evidence for a higher evaluation for gout, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Hearing Loss

The Veteran also seeks a compensable evaluation for his service-connected bilateral hearing loss.  The Board initially notes that the record contains no evidence of complete deafness in either ear.  Indeed, at a June 2010 compensation and pension examination, the Veteran exhibited puretone thresholds as follows: 15 decibels (dB) at 500 Hertz (Hz), 15 dB at 1000 Hz, 20 dB at 2000 Hz, 25 dB at 3000 Hz, and 55 dB at 4000 Hz with a puretone threshold average of 28.75 dB and a speech recognition score of 94 percent for the right ear and 10 dB at 500 Hz, 20 dB at 1000 Hz, 30 dB at 2000 Hz, 50 dB at 3000 Hz, and 75 dB at 4000 Hz with a puretone threshold average of 43.75 dB and a speech recognition score of 94 percent for the left ear.  Under the guidelines set forth in 38 C.F.R. § 4.85, the June 2010 audiometric results reveal that the Veteran demonstrated a Level I hearing acuity in both ears.  

Moreover, at an April 2004 compensation and pension examination, the Veteran exhibited puretone thresholds as follows: 15 dB at 500 Hz, 15 dB at 1000 Hz, 15 dB at 2000 Hz, 25 dB at 3000 Hz, and 45 dB at 4000 Hz with a puretone threshold average of 25 dB and a speech recognition score of 96 percent for the right ear and 15 dB at 500 Hz, 20 dB at 1000 Hz, 25 dB at 2000 Hz, 30 dB at 3000 Hz, and 70 dB at 4000 Hz with a puretone threshold average of 36 dB and a speech recognition score of 94 percent for the left ear.  Under the guidelines set forth in 38 C.F.R. § 4.85, the April 2004 audiometric results reveal that the Veteran demonstrated a Level I hearing acuity in both ears. 

At a third compensation and pension examination in March 2003, the Veteran exhibited puretone thresholds as follows: 10 dB at 500 Hz, 15 dB at 1000 Hz, 10 dB at 2000 Hz, 25 dB at 3000 Hz, and 45 dB at 4000 Hz with a puretone threshold average of 24 dB and a speech recognition score of 92 percent for the right ear and 10 dB at 500 Hz, 15 dB at 1000 Hz, 20 dB at 2000 Hz, 25 dB at 3000 Hz, and 70 dB at 4000 Hz with a puretone threshold average of 33 dB and a speech recognition score of 92 percent for the left ear.  Under the guidelines set forth in 38 C.F.R. § 4.85, the March 2003 audiometric results reveal that the Veteran demonstrated a Level I hearing acuity in both ears. 
Finally, the Veteran also presented to a compensation and pension examination in August 2002.  At that time, the Veteran exhibited puretone thresholds as follows: 20 dB at 500 Hz, 15 dB at 1000 Hz, 20 dB at 2000 Hz, 25 dB at 3000 Hz, and 45 dB at 4000 Hz with a puretone threshold average of 26 dB and a speech recognition score of 88 percent for the right ear and 15 dB at 500 Hz, 25 dB at 1000 Hz, 35 dB at 2000 Hz, 40 dB at 3000 Hz, and 75 dB at 4000 Hz with a puretone threshold average of 44 dB and a speech recognition score of 88 percent for the left ear.  Under the guidelines set forth in 38 C.F.R. § 4.85, the August 2002 audiometric results reveal that the Veteran demonstrated a Level II hearing acuity in both ears. 
  
Thus, Table VII (Diagnostic Code 6100) provides a zero percent disability rating for the hearing impairment demonstrated at the compensation and pension examinations for the entire appeal period.  38 C.F.R. § 4.85 (2010).  The Board also observes that the Veteran underwent several other audiometric tests during the pertinent appeal period.  However, none of these tests support a compensable evaluation either.  Additionally, the Board notes that the audiometric test results from the audiological examinations did not show an exceptional pattern of hearing impairment for either ear. 

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss disability most closely approximates the criteria for the currently assigned noncompensable disability rating under Diagnostic Code 6100 throughout the entire appeal period.  Consequently, entitlement to a compensable rating for bilateral hearing loss on a schedular basis is not warranted, and the Veteran's appeal is denied.

As for any adverse effects the Veteran's disability has on his employability, such has been contemplated in the assignment of the current schedular evaluation.  The evidence does not reflect that his bilateral hearing loss disability alone has caused marked interference with employment (i.e. beyond that already contemplated in the assigned evaluation) or necessitated any frequent periods of hospitalization such that application of the regular schedular standards is rendered impracticable.  Thus, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.  The Board also finds that 38 C.F.R. § 3.324 is not for application because the Veteran has been service-connected for several disabilities that have been assigned compensable disability ratings.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the claim and that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  For service connection to be awarded for PTSD, the record must show:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

It should also be noted that certain chronic diseases, including arthritis and psychoses, may be presumed to have been incurred in or aggravated by active military service when manifested to a compensable level within a year of separating from qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

Right Shoulder and Back

The Veteran essentially contends that his right shoulder and back were injured in an airplane accident in the Mediterranean region during his period of active military service.  There is no documentation in the Veteran's service treatment records of any treatment for a right shoulder disability or a back disability.  There is, however, a January 1966 record in which the Veteran filed a claim on personal items lost that he incurred "when I ditched at sea off the coast of Greece in Aircraft."  There was no further notation regarding any injury as a result of this incident.  Nevertheless, the Veteran contends that he was treated at a hospital in Athens, Greece.  
In a May 1977 post-service treatment record, the Veteran was noted to have chronic problems associated with arthritis, specifically painful shoulders.  In June 1977, the Veteran was noted to complain of pain in his back and right shoulder.  The impression was generalized arthritis.  Of note, this was within one year of service separation as he was discharged in July 1976.  

Post-service treatment records reflect treatment for right shoulder pain with findings including avascular necrosis of the humeral head, degenerative joint disease of the glenohumeral joint space, hypertrophy of the acromioclavicular joint, diffuse tendinosis of the rotator cuff, rotator cuff syndrome, and degenerative cystic changes of the superolateral humeral head.  The Veteran has also been assessed as having general osteoarthritis; polyarthritis, not otherwise specified; lumbar disc displacement; osteonecrosis; and rheumatoid arthritis.  Treatment records dated in November 2004 note the Veteran's complaints of morning stiffness and joint swelling with all workups being negative except to degenerative changes.  Treatment records also reflect a post-service back injury in 1989.

In April 2004, the Veteran underwent a compensation and pension examination of the joints.  His diagnoses included spondylosis of the lumbar spine without radiculopathy, right rotator cuff tear without subluxation or instability, and limited range of motion in the right shoulder.  The examiner reviewed the Veteran's claims file and noted that it failed to indicate evidence for the Veteran's shoulder injury or spinal injury while on active duty, including repeated induction and separation physical examinations.  Because he found no new evidence of shoulder or spine injuries that would overturn any previous decision regarding the relationship between his shoulder or spine disabilities and his period of active military service, the examiner opined that these disabilities were not at least as likely as not due to service.    

Then, in February 2010, the Board remanded the Veteran's claims for new compensation and pension examinations.  The Veteran presented for a joints examination in May 2010 and a spine examination in July 2010.  At the May 2010 examination, the Veteran again stated that he injured his right shoulder in an aircraft accident in 1965.  He also claimed that he had significant pain for several years.  X-rays showed that the Veteran was status post right shoulder arthroplasty.  The examiner diagnosed the Veteran with osteoarthritis of the right shoulder before concluding that it was at least as likely as not that the Veteran's right shoulder disability was caused by his period of active military service.  Specifically, the examiner noted the Veteran's in-service aircraft accident in 1965 and complaints of right shoulder pain since that time.

At the July 2010 spine examination, the Veteran reported the same aircraft accident. The examiner also noted that the Veteran injured his back getting into a car in 1989.  He experienced intermittent low back pain and was diagnosed a strain from the incident, which also kept him out of work for nine months.  The Veteran told the examiner that his back pain became progressively worse until he underwent lumbosacral spine surgery in 2003.  After examining the Veteran, the examiner diagnosed him with degenerative joint disease of the lumbosacral spine.  However, the examiner opined that the Veteran's back disability was not caused by or aggravated by his period of active military service and did not manifest within one year of his discharge.  

Therefore, the Board finds that the preponderance of the evidence does not weigh against the Veteran's claim of entitlement to service connection for a right shoulder disability.  The Veteran has demonstrated a continuity of symptomatology since service, and the Board finds that evidence is in equipoise regarding the compensation and pension examiners' opinions in regards to a relationship between the Veteran's disability and his service.  Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Such a balance is present in this case, and service connection is warranted for a right shoulder disability.  As such, the Veteran's appeal is granted. 
 
However, even though the Board accepts the Veteran's account of a plane accident in service, a back disability was not diagnosed until many years after service and has not been linked by a competent medical opinion to active military service.  Furthermore, the Veteran had an intervening back injury in 1989 that caused him to miss nine months of work and is referenced by several of his treatment records after that intervening back injury.  In fact, the Veteran's private physician wrote in April 2002 that the Veteran had his first episode of chronic back pain in 1989.  Thus, the competent and credible evidence of record does not establish a causal link between the Veteran's current back disability and his period of active military service.  Therefore, the Board must find that service connection for a back disability is not warranted in this case.  

For the foregoing reasons, the Board finds the preponderance of the evidence weighs against the Veteran's claim for a back disability, and service connection for a back disability is not warranted.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim for a back disability, and that doctrine is not applicable.  

Acquired Psychiatric Disorder

The Veteran contends that he developed an acquired psychiatric disability as a result of his active military service.  More specifically, the Veteran cited two incidents in his April 2003 PTSD questionnaire.  First, he said that Navy officials made him dig up bits and pieces of human flesh after an aircraft accident in 1961.  The second incident was an aircraft accident into the Mediterranean Sea on November 24, 1969.  In April 2008, the RO formally found that there was a lack of information required to verify these stressors.  The Veteran also contends that he was discharged from service due to a finding of hypochondriacal neurosis but has maintained that this diagnosis was in error.   

Since combat status has not been established, the Veteran's statements alone cannot constitute conclusive evidence of the occurrence of the in-service stressor.  Rather, corroborating evidence is needed.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Board observes that, as mentioned previously, the Veteran had filed a claim in January 1966 for personal items lost that he incurred "when I ditched at sea off the coast of Greece in Aircraft."  

While in service, the Veteran underwent several reports of medical examination.  During these examinations, the Veteran was found clinically normal psychiatrically in January 1959, December 1961, December 1965, November 1967, and May 1973.  In December 1965, the Veteran denied a history of depression or excessive worry, nightmares, or nervous trouble of any sort while describing his health as "fine."  Then, in December 1974, the Veteran was evaluated for "many situational unhappinessess [sic]."  He felt maligned and stultified in his rate with difficulty sleeping while on board his ship due to pressure on his right ear.  The Veteran was given Valium and found psychiatrically fit for duty.

Shortly thereafter, the Veteran was admitted to the Naval Regional Medical Center in Oakland, California, and diagnosed with hypochondriacal neurosis.  There, the Veteran appeared before a medical board, which noted that the Veteran's right ear pain made him irritable and further led to family problems and a humanitarian transfer.  On examination, a psychiatrist found the Veteran to be a conscientious but psychologically rigid man who suffered trauma to his ear and reacted with covert resentment.  The Veteran also displayed anxiety over concerns for the health of his hearing.  The psychiatrist opined that the progressive hypersensitivity and preoccupation that the Veteran had for his ears would continue until he was excluded from environments that he perceived as harmful.  Because of his marked denial of psychological factors, the psychiatrist also described the Veteran as a poor candidate for psychiatric treatment.  The medical board found that the Veteran's hypochondriacal neurosis diagnosis was correct.  The medical board then recommended that the Veteran should be returned to 12 months of limited duty before his fitness for further Naval service was reevaluated.  The Veteran's DD Form 214 then confirms that he was given disability severance pay upon his discharge. 

The Veteran presented for his first psychiatric compensation and pension examination in November 1976.  He told the examiner that he became increasingly frustrated regarding the medical care of his ear problems in service and sought outside civilian opinions, which angered his military doctors.  He also accused the medical board psychologist of lying and telling the medical board that he made statements that he did not make.  On examination, the Veteran did not demonstrate unusual anxiety or an unusual mood or affect.  He denied delusions or hallucinations, and the examiner diagnosed the Veteran with depressive neurosis by history.  

Then, a VA psychology note in February 2003 listed the Veteran's presenting problem as "depressed moods pervasive since 1996."  The Veteran restated his claimed traumatic events in service, and a psychology intern diagnosed him with PTSD-type symptoms.  In March 2004, a VA psychiatrist diagnosed the Veteran with major depression but ruled out PTSD.  

Next, VA afforded the Veteran another compensation and pension examination in April 2004.  After examining the Veteran, the examiner noted that the Veteran was diagnosed with hypochondriacal neurosis in service, which was not a diagnostic term that was still in use.  Instead, the evaluating psychiatrist in 1976 defined the term as "descriptive of a condition dominated by preoccupation with the body and with fear of presumed diseases of various organs which persist despite reassurance."  The examiner found that such a diagnosis most closely fit the current DSM-IV diagnosis of hypochondriasis.  However, the crux of the diagnosis depends on the exclusion of diagnosable physical problems.  The examiner noted that the Veteran was subsequently diagnosed with an ear disorder after service, and a neuropsychiatric examination in 1976 gave no active diagnosis.  Furthermore, because the Veteran was still "very much against" the diagnosis of hypochondriacal neurosis, the examiner found that it was as likely as not that he did not fulfill the criteria for a current diagnosis of hypochondriasis.  The examiner also found that the Veteran did not meet the criteria for a diagnosis of PTSD or a major mood disorder.  Instead, the examiner diagnosed the Veteran with a depressive disorder not otherwise specified, parasomnia, a possible cognitive disorder, and alcohol abuse in full remission.  Regarding his episodic depressive symptoms over the previous six years, the examiner found that they were strongly associated with frustrating life circumstances and were not pervasive.      

Finally, the Veteran underwent a third compensation and pension examination for his psychiatric disorder in June 2010.  Although the Veteran reported some symptoms suggestive of PTSD, the examiner opined that he did not meet the criteria for a PTSD diagnosis in terms of the number, frequency, or intensity of symptoms required for that diagnosis.  She further stated that the symptoms of increased arousal that were present may have been better accounted for by a depressive disorder.  The examiner described the Veteran's self-report during the examination as to the origin, nature, and severity of his symptoms as questionable because he claimed to have begun experiencing mood and cognitive symptoms during active duty while also strongly asserting that he was misdiagnosed by "worthless" military physicians who attributed legitimate ear complaints to a mental disorder.  Psychological testing also indicated that he likely over-reported the extent of his psychopathology.  

The examiner then opined that the Veteran's depressive disorder was less likely than not to have had its onset in service.  She stated that VA treatment records suggest an onset of the disorder in the 1990s and indicated that his mood symptoms fluctuated largely in response to psychosocial stressors.  To support this opinion, the examiner cited a 1976 psychiatric evaluation following the Veteran's discharge that did not find any active diagnosis, the Veteran's lack of treatment from 1976 to 2003, and the lack of data to suggest the Veteran suffered from cognitive difficulties during active duty as his work performance was reportedly quite good and his poor concentration and memory had been attributed to other factors.  The examiner also pointed to the two Master's degrees that the Veteran obtained in the 1980s as strong data to suggest he was not experiencing significant cognitive problems at that time in his life.  

The examiner also found that it was at least as likely as not that hypochondriacal neurosis was misdiagnosed.  In support of this opinion, she stated that the diagnosis depends upon the exclusion of a medical basis for the complaints, and the Veteran was since determined to have some ear pathology.  Moreover, the examiner pointed out that service treatment records indicated that the Veteran's psychiatric difficulties were thought to be his "overconcern" regarding his ear problems.  At the examination, the Veteran did not describe any suspicion that he suffered from a physical health problem that has gone undiagnosed.  There was also no indication that the Veteran was preoccupied with fears that he had a serious disease based on misinterpretation of bodily signs or symptoms despite medical reassurance.  Therefore, the examiner concluded that current symptomatology appeared unrelated to a finding of hypochondriacal neurosis in service.

The record also includes variously diagnosed acquired psychiatric disorders, namely PTSD symptoms, a depressive disorder, and depressive moods.  As noted above, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  However, post-service treatment records show that no mental disorders were treated for many years after service or had been referenced as related to the Veteran's service.  In this regard, the Board notes that the 1976 compensation and pension examination only included a diagnosis by history and the subsequent examinations found that the Veteran was misdiagnosed with hypochondriacal neurosis in service.  Here, the absence of psychiatric symptoms in the service treatment records, along with the first evidence of them many years later, certainly does not support the assertion that the Veteran was disabled from any injury or event during service.  Moreover, the only competent medical opinions of record failed to find a nexus between the Veteran's currently diagnosed acquired psychiatric disorder and his period of active military service.  

Therefore, the Board finds that the preponderance of the weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Consequently, service connection for an acquired psychiatric disorder is not warranted, and the Veteran's appeal is denied.
In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with spinal stenosis (lumbar spine disability) is denied.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and hypochondriacal neurosis, is denied.

3.  Entitlement to service connection for right shoulder osteoarthritis is granted

4.  Entitlement to a compensable evaluation for service-connected gout is denied.

5.  Entitlement to a compensable evaluation for a service-connected bilateral hearing loss disability is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims of entitlement to service connection for Meniere's disease and arthritis of multiple joints.

Although VA afforded the Veteran compensation and pension examinations for his claimed Meniere's disease and arthritis of multiple joints during the appeal period, neither was adequate to determine whether these disabilities are related to his period of active military service.  More specifically, the May 2010 Meniere's disease examiner listed "dysequilibrium" as a diagnosis and found no specific diagnosis of Meniere's disease based on examination or review of the record.  The examiner then opined that it was less likely than not that the Veteran's Meniere's disease was caused by or a result of his service-connected disability because the literature does not show that a perforated ear drum causes Meniere's disease and because Meniere's disease is manifested by vertigo, which the Veteran apparently denied experiencing at the examination.  However, the Veteran stated in his February 2009 Travel Board hearing testimony that he did experience vertigo.  Additionally, the Veteran was previously diagnosed with Meniere's disease in August 2002.  

Moreover, as mentioned above, the examiner diagnosed the Veteran with dysequilibrium.  While the Veteran's claim has been pending on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  In light of Clemons and the Veteran's dysequilibrium diagnosis, the Board finds that the Veteran's claim is not limited solely to Meniere's disease.  Instead, the claim may properly be characterized broadly as a claim for dysequilibrium as well.  

Therefore, on remand, the Veteran should be afforded a new compensation and pension examination to determine if dysequilibrium is a disability in and of itself or whether it is merely a symptom of another disability.  The examiner should also determine whether the Veteran has been diagnosed with Meniere's disease at any point during the appeal period and, if so, whether Meniere's disease or disequilibrium was at least as likely as not caused by or aggravated by his period of active military service or one of his service-connected disorders.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even if resolved prior to VA's final adjudication). 

As for the Veteran's claim of arthritis of multiple joints, the May 2010 examiner diagnosed the Veteran with polyarthralgia of unknown etiology, as well as symptoms and findings suggestive of fibromyalgia.  However, the examiner did not actually diagnose or rule out a diagnosis of fibromyalgia.  On remand, the examiner should determine if the Veteran is diagnosed with fibromyalgia and, if so, he or she should render an opinion as to whether fibromyalgia was caused by the Veteran's period of active military service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
 
For the foregoing reasons, the examiners' reports are inadequate, and new examinations are required with respect to the Veteran's claimed disorders before the claims can be readjudicated.  While this case is in remand status, the AMC should take the opportunity to ensure that the record contains a complete set of the Veteran's VA treatment records.
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete set of the Veteran's VA treatment records.

2.  Thereafter, schedule the Veteran for an appropriate examination to determine the etiology or onset of his claimed Meniere's disease.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran has been diagnosed with Meniere's disease at any point during the appeal period and, if so, whether it is at least as likely as not (i.e., probability of 50 percent) caused by or aggravated by his period of active military service or by one of his service-connected disorders.  The examiner should also determine whether the Veteran's dysequilibrium is a disability in and of itself.  If he or she determines that it is, then he or she should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) caused by or aggravated by his period of active military service.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

3.	Schedule the Veteran for an appropriate examination to determine if the Veteran is diagnosed with fibromyalgia and, if so, the etiology or onset of this disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

If the examiner finds that the Veteran is diagnosed with fibromyalgia, then the examiner should specifically state whether fibromyalgia is at least as likely as not (i.e., probability of 50 percent) etiologically related to the Veteran's period active military service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

4.  After any additional development deemed necessary is accomplished, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.      
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


